Exhibit 10.1

EXECUTION VERSION

 

PERFORMANCE AWARD

UNDER THE

2007 OMNIBUS STOCK AND INCENTIVE PLAN

FOR

CAPITAL SENIOR LIVING CORPORATION

Effective as of _____________, ______ (“Date of Grant”), a PERFORMANCE AWARD
(“Award”) was granted by Capital Senior Living Corporation (the “Company”) to
___________________ (the “Holder”). This Performance Award is in all respects
subject to the terms, definitions and provisions, of the 2007 Omnibus Stock and
Incentive Plan For Capital Senior Living Corporation (the
“Plan”),  and  all  of  which are  incorporated
herein  by  reference,  except  to  the  extent otherwise expressly provided in
this Award.

1.    Performance Award.  The Company hereby sells, transfers, assigns and
delivers to the Holder an aggregate of _______________ Shares of the Company
(“Award Restricted Shares”) subject to the Plan and to the terms and conditions
set forth in this Award, including, without limitation, the Restrictions more
specifically set forth in Section 4 below (“Restrictions”), and further subject
to Holder's  execution of this Award agreement.

2.    Vesting of Award Restricted Shares.

(a)    The Award shall be one hundred percent (100%) unvested as of the Date of
Grant.  Except as otherwise provided in the Plan and this Award, the Award
Restricted Shares shall vest and become non-forfeitable (referred to hereafter
as “Vested Shares”) on the later of (i) the third (3rd) anniversary of the Date
of Grant (such date, the “Scheduled Vesting Date”) or (ii) the date that the
Committee certifies the performance results as described on Schedule I attached
hereto (the “Performance Vesting Date”), provided that the Holder remains in
continuous service with the Company or any of its Subsidiaries on the Scheduled
Vesting Date or the Performance Vesting Date, as applicable.  The Holder shall
be entitled to receive that number of Award Restricted Shares (if any) equal to
(x) the Performance Leverage Factor (as defined on Schedule I) multiplied by (y)
the Target Restricted Shares (as defined on Schedule I).  

(b)    Except as otherwise provided in this Section 2, in the event that the
Holder’s continuous service is terminated by the Company or by the Holder for
any reason, the Holder shall forfeit the unvested Award as of the Holder’s
termination date.  

(c)    In the event that the Holder’s continuous service is terminated by the
Company due to the Holder’s death or Disability (as defined in such Holder’s
employment agreement (or, if not defined therein, as defined in the Plan)), the
unvested Award shall immediately vest in the amount of the Target Restricted
Shares.

3.    Change in Control. Immediately prior to a Change in Control, the Target
Restricted Shares shall convert into time-based Award Restricted Shares and the
Award shall vest on the Scheduled Vesting Date (without regard to achievement of
any of the Performance Measures set forth on Schedule I), provided that the
Holder remains in continuous service with the Company or any of its Subsidiaries
on the Scheduled Vesting Date.  Notwithstanding any provision herein to the
contrary, (i) if the Committee has made a provision for the substitution,
assumption, exchange or other continuation of the Award in connection with a
Change in Control, then in the event that the Holder’s continuous service is
terminated (A) by the Company due to death or Disability following the
occurrence of the Change in Control, the unvested Award shall immediately fully
vest, or (B) by the Company other than for Cause (as defined in such Holder’s
employment agreement (or, if not defined therein, as defined in the Plan)), and
other than

 

--------------------------------------------------------------------------------

2

 

due to death or Disability, or by the Holder for Good Reason (as defined in such
Holder’s employment agreement), in each case within one (1) year following the
occurrence of the Change in Control, the unvested Award shall immediately fully
vest; or (ii) if the Committee has not made a provision for the substitution,
assumption, exchange or other continuation of the Award in connection with a
Change in Control, the unvested Award shall fully vest immediately prior to the
Change in Control.

4.    Restriction - Forfeiture of Award Restricted Shares. The Award Restricted
Shares are each subject to the restrictions (“Restrictions”) that (i) all rights
of Holder to any Award Restricted Shares which have not become Vested Shares
shall, automatically and without notice, terminate and be permanently forfeited
on the date Holder, for any reason, ceases to be employed by the Company, except
as otherwise stated herein; and (ii) all rights of Holder to the specified
percentage of Award Restricted  Shares which
have  not  become  Vested  Shares  because
the  Performance  Measures  have  not  been satisfied shall, automatically and
without notice, terminate and be permanently forfeited.

5.    Withholding. On the date Award Restricted Shares become Vested Shares, the
minimum withholding required to be made by the Company shall be paid by Holder
to the Company in cash.

6.    Issuance of Shares. During the Restricted Period (as defined in the Plan),
the certificates representing the Award Restricted Shares, shall be registered
in the Holder's name and bear a restrictive legend disclosing the Restrictions
and the existence of this Award.  Such certificates shall be deposited by the
Holder with the Company, together with stock powers or other instruments of
assignment, each endorsed in blank, which will permit the transfer to the
Company of all or any portion of the Award Restricted Shares which shall be
forfeited in accordance with the terms of this Award.  The Company will retain
custody of all related Restricted Share Distributions, which will be subject to
the same Restrictions, terms, and conditions as their related Award Restricted
Shares, until Holder is entitled to receive Vested  Share certificates for the
such  Award Restricted Shares; and provided, further, that  the Restricted Share
Distributions  which relate to Award Restricted Shares which are forfeited,
shall be forfeited on the same date as such Award Restricted Shares are
forfeited; and provided, further, that any Restricted Share Distributions shall
not bear interest or be segregated into a separate account but shall remain a
general asset of the Company, subject to the claims of the Company's creditors,
until the conclusion of the applicable Restricted Period; and provided, finally,
that on the date of any material breach of any terms of this Award, as
reasonably determined by the Committee (as defined in the Plan), there shall be,
automatically and without notice, an immediate forfeiture of all of both Award
Restricted Shares and Restricted Share Distributions.

Award Restricted Shares shall constitute issued and outstanding Common Stock for
all corporate purposes and, without limitation, Holder shall have all of the
rights and privileges of an owner of the Award Restricted Shares (including
voting rights) except that Holder shall not be entitled to delivery of the
certificates evidencing any of the Award Restricted Shares, nor the related
Restricted Share Distributions, unless and until they become Vested Shares.

7.    Administration of Award. The determinations under, and the interpretations
of, any provision of this Award by the Committee shall, in all cases, be in its
sole discretion, and shall be final and conclusive.

8.    No Transfers Permitted. Without limitation, the rights under this Award
are not transferable.

9.    Section 83(b) Election. Holder may elect under Section 83(b) of the Code
to include  in his or her gross income, for his or her taxable  year in  which
the Award Restricted Shares are transferred to such Holder under this Award, the
excess of the fair market value (determined without regard to any Restriction
other than one which by its terms will never lapse), of such Award Restricted
Shares at the Date of Grant, over the amount (if any) paid for the Award
Restricted Shares. If the Holder makes the

 

--------------------------------------------------------------------------------

3

 

Section 83(b) election described above, the Holder shall (i) make such election
in a manner that is satisfactory to the Committee, (ii) provide the Committee
with a copy of such election, (iii) agree to promptly notify the Company if any
Internal Revenue Service or state tax agent, on audit or otherwise, questions
the validity or correctness of such election or of the amount of income
reportable on account of such election, and (iv) agree to pay the minimum
withholding taxes required to be made by the Company.

10.    Interpretation.

(a)    If any provision of this Award is held invalid for any reason, such
holding shall not affect the remaining provisions hereof, but instead the Award
shall be construed and enforced as if such provision had never been included in
the Award.

(b)    THIS AWARD SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

(c)    Headings contained in this Award are for convenience only and shall in no
manner be construed as part of this Award.

(d)    Any reference to the masculine, feminine, or neuter gender shall be a
reference to such other gender as is appropriate.

Dated as of this _____ day of ____________, ______.

 

 

CAPITAL SENIOR LIVING CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

4

 

SCHEDULE I

PERFORMANCE MEASURES

Except as may otherwise be provided herein, the Award Restricted Shares shall
become Vested Shares based on the achievement of specified levels of the
Performance Measure(s) for the Performance Period and TSR Performance Period (as
applicable), as set forth below.

Target Restricted Shares =                            Shares

I.

Adjusted EBITDAR

The Performance Leverage Factor will be weighted 100% based on the achievement
of Adjusted EBITDAR (as defined below) for the Company’s _______ fiscal year
(such fiscal year, the “Performance Period”), as follows:  

 

Achievement Level

Adjusted EBITDAR
Goal

Achievement Percentage
(vs. Target)

Payout Percentage
of Target

Maximum

$__________

115%

150%

Target

$__________

100%

100%

Threshold

$__________

85%

50%

 

If the Adjusted EBITDAR Achievement Percentage for the Performance Period is
greater than Threshold Achievement Level and less than Target Achievement Level,
or greater than Target Achievement Level and less than Maximum Achievement
Level, then the Adjusted EBITDAR Achievement Percentage (and, in turn, the
Adjusted EBITDAR Payout Percentage) shall be determined based on linear
interpolation between the applicable Achievement Levels.  If Adjusted EBITDAR
Achievement Percentage for the Performance Period is equal to or greater than
the Maximum Achievement Level, then the Adjusted EBITDAR Payout Percentage shall
be capped at 150%.  

For the avoidance of doubt, if the Adjusted EBITDAR Achievement Percentage
achieved for the Performance Period is less than Threshold Achievement Level,
then the Adjusted EBITDAR Payout Percentage shall be zero.  

“Adjusted EBITDAR” is defined as income from operations before provision for
income taxes, interest, depreciation and amortization (including non-cash
charges), facility lease expense, non-cash compensation expense, and provision
for bad debts.

 

--------------------------------------------------------------------------------

5

 

II.

Relative TSR Modifier

The Performance Leverage Factor will be further adjusted based on the Company’s
Total Stockholder Return (as defined below) in relation to the total stockholder
return of the companies in the Peer Group (as defined below), expressed as a
percentile, during the period commencing on January 1, ______ and ending on
December 31, ________ (the “TSR Performance Period”), as follows:  

 

Achievement Level

Goal

Relative
TSR Modifier Adjustment

Maximum

75th Percentile

+25%

Target

50th Percentile

0%

Threshold

25th Percentile

-25%

 

The Company’s Total Stockholder Return percentile is the percentage of the
companies in the Peer Group with a Total Stockholder Return that is lower than
the Company’s Total Stockholder Return.  If the Company’s performance for the
TSR Performance Period is greater than Threshold Achievement Level and less than
Target Achievement Level, or greater than Target Achievement Level and less than
Maximum Achievement Level, then the Relative TSR Modifier Adjustment shall be
determined based on linear interpolation between the applicable Achievement
Levels.  If the Company’s performance for the TSR Performance Period is equal to
or greater than the Maximum Achievement Level, then the Relative TSR Modifier
Adjustment shall be +25% (i.e., 0.25).  If the Company’s performance for the TSR
Performance Period is equal to or less than the Threshold Achievement Level,
then the Relative TSR Modifier Adjustment shall be -25% (i.e., negative 0.25).

Certain Definitions:

 

(a)

“Average Per Share Closing Price” means the average of the daily closing prices
per share of Company common stock (or share of common stock of each other
company in the Peer Group, as applicable), as reported on the securities
exchange constituting the primary market for such common stock for all trading
days falling within an applicable 30 market trading day period as described
below for the Total Stockholder Return.

 

(b)

“Peer Group” means the companies listed on Exhibit A, including the Company;
provided, however, that if a company in the Peer Group ceases to trade for more
than 30 market trading days on a securities exchange due to bankruptcy at any
point during the TSR Performance Period, then such company shall have the lowest
ranking in the Peer Group.  If a company in the Peer Group ceases to trade for
more than 30 market trading days on a securities exchange (whether pursuant to
merger, acquisition, or otherwise (other than bankruptcy)) at any point during
the TSR Performance Period, then such company shall be removed from the Peer
Group.

 

(c)

“Total Stockholder Return” means, for the shares of Company common stock and the
shares of common stock of each company in the Peer Group, the quotient,
expressed as a percentage, of (a) the result of (i) the Average Per Share
Closing Price for the 30 market trading days ending on the last market trading
day of the TSR Performance Period plus (ii) the cumulative dividends paid per
Share during the TSR Performance Period, assuming no further reinvestment of
such dividends, minus (iii) the Average Per Share Closing Price for the 30
market trading days ending on the last market trading day immediately preceding
the first day of the TSR Performance Period; divided by (b) the Average Per
Share Closing Price for the 30 market trading days ending on the last market
trading day immediately preceding the first day of the TSR Performance
Period.  The Committee shall make appropriate and equitable adjustments to the
computation of

 

--------------------------------------------------------------------------------

6

 

 

Total Stockholder Return to take into account stock dividends, stock splits,
reverse stock splits and similar events that occur prior to the expiration of
the TSR Performance Period.  If a company has more than one class of common
stock outstanding, then only the class of common stock that is traded on a
securities exchange shall be taken into account, and if there is more than one
such class the Total Stockholder Return for such company shall be computed using
the aggregate values of and distributions on all such classes.   

Performance Leverage Factor

The Performance Leverage Factor (expressed as a percentage) shall be determined
as the product of (A) multiplied by (B), where:

(A) is Adjusted EBITDAR Payout Percentage;

and

(B) is the sum of 1 plus the Relative TSR Modifier Adjustment.

For example, if the Company’s performance in Section II (Relative TSR Modifier)
for the TSR Performance Period is (x) equal to or greater than the Maximum
Achievement Level, then (B) above is computed to be 1.25; or (y) equal to or
less than the Threshold Achievement Level, then (B) above is computed to be
0.75.

 

 

--------------------------------------------------------------------------------

7

 

Assignment Separate From Certificate

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Capital Senior Living Corporation the Award Restricted Shares subject to this
Award, standing in the undersigned's name on the books of said Capital Senior
Living Corporation, represented by a Stock Certificate herewith and do hereby
irrevocably constitute and appoint the corporate secretary of Capital Senior
Living Corporation as attorney to transfer the said stock on the books of
Capital Senior Living Corporation with full power of substitution in the
premises.

 

 

Dated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name, Holder

ACKNOWLEDGMENT

The undersigned hereby acknowledges (i) my receipt of this Award, Memorandum of
the Plan, and the Plan and First and Second Amendments, (ii) my opportunity to
discuss this Award with a representative of the Company, and my personal
advisors, to the extent I deem necessary or appropriate, (iii) my understanding
of the terms and provisions of this Award, and (iv) my understanding that, by my
signature below, I am agreeing to be bound by all of the terms and provisions of
this Award.

Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee (as defined in the Plan) upon any
questions arising under this Award or the Plan.

 

 

Dated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name, Holder

 

 

 

--------------------------------------------------------------------------------

8

 

EXHIBIT A

Peer Group

 